DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-5, 7-10 and 12-24 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a temple assembly for a pair of spectacles comprises a front end surface of the spectacle temple body is provided with a convex portion, a rear end surface of the guide member is provided with a concave portion, and the convex portion is matched with the concave portion to limit circumferential rotation between the spectacle temple body and the guide member; or a rear end surface of the guide member is provided with a convex portion, a front end surface of the spectacle temple body is provided with a concave portion, and the convex portion is matched with the concave portion to limit circumferential rotation between the spectacle temple body and the guide member; (claim 22) a pair of spectacles comprises a front end surface of the spectacle temple body is provided with a convex portion, a rear end surface of the guide member is provided with a concave portion, and the convex portion is matched with the concave portion to limit circumferential rotation between the spectacle temple body and the guide member; or 6Serial No. 17/342009Atty. Dkt. No. ZYIPO110PUSA Reply to Final Office Action of January 7, 2022PUS216183-1 a rear end surface of the guide member is provided with a convex portion, a front end surface of the spectacle temple body is provided with a concave portion, and the convex portion is matched with the concave portion to limit circumferential rotation between the spectacle temple body and the guide member; (claim 23) a temple assembly for a pair of spectacles comprises a guide member, sleeved onto a periphery of the first temple core and configured such that the second connecting end of the first temple core extends out of a rear end of the guide member, the guide member is in elastic abutment against the spectacle temple body and is configured to limit a swing position and a swing direction of the spectacle temple body; and wherein the guide member is provided with a through hole, and an inner wall of the through hole is provided with a first axial limiting groove, an outer surface of the first temple core is provided with an axial limiting rib matched with the first axial limiting groove, and the axial limiting rib extends into the first axial limiting groove when the first temple core passes through the through hole, such that the first temple core moves along the through hole to limit rotating circumferentially; (claim 24) a temple assembly for a pair of spectacles comprises a guide member is protruded with a limiting portion extending forward from an end of the guide member away from the spectacle temple body; and wherein the temple assembly further comprises a pile head connected with the first temple core and abutted against the guide member; wherein an outer end surface of the pile head abutted against the guide member is provided with an outer convex portion, the limiting portion is provided with a concave groove, and the outer convex portion is matched with the concave groove to limit circumferential rotation between the pile head and the guide member; or the limiting portion is convex, and an outer end surface of the pile head abutted against the guide member is provided with a concave groove, and the limiting portion is matched with the concave groove to limit circumferential rotation between the pile head and the guide member.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872